Motion Denied; Brief Stricken; and Order filed February 6, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00713-CV
                                   ____________

   SHANE HAWKINS D/B/A GENESIS II CHURCH OF HEALTH AND
             HEALING CHAPTER #119, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-29921

                                    ORDER

      Appellant’s brief was due December 4, 2018 but was not filed. We issued an
order on January 4, 2018 stating we would dismiss the appeal for want of prosecution
unless appellant filed a brief by February 5, 2018.

      On January 31, 2018, appellant electronically filed a two-page document
entitled, “NOTICE: CLAIM: “Challenge to Jurisdiction” and “STAY” ON ANY
FURTHER ACTIONS.” He filed the document four times, classifying the document
differently with each filing. His classifications included motion and brief.

       The document asserts there is a “lack of jurisdiction,” but does not specify if
appellant believes jurisdiction is lacking in the trial court, this court, or both.1 To the
extent the document is intended to be a motion, it does not comply with Texas Rule
of Appellate Procedure 10.1 because, among other things, it does not state with
particularity the grounds on which it is based. See Tex. R. App. P. 10.1(a)(2). To the
extent the document is intended to be a brief, it flagrantly violates Texas Rule of
Appellate Procedure 38.1 because it does not contain:

        a list of all parties to the judgment and the names and address of their trial
         and appellate counsel;

        a table of contents;

        an index of authorities;

        a statement of the case;

        a statement regarding oral argument;

        a statement of the legal issues presented;

        a statement of facts;

        a summary of the argument;

        an argument for the contentions made, with appropriate citations to
         authorities and the record;

        a conclusion that clearly states the nature of the relief sought; or


1
  A court is obligated to determine if it has jurisdiction, even if jurisdiction is not challenged by
the parties. See M.O. Dental Lab v. Rape, 139 S.W.3d 671, 673 (Tex. 2004) (per curiam). This
court has jurisdiction because appellant timely filed a notice of appeal from a final judgment. See
Tex. Const. § 6(a); Tex. R. App. P. 25.1(b), 26.1.
                                                 2
       the contents required to be in the appendix.

See Tex. R. App. P. 38.1(a) – (k). If a court determines Rule 38.1 has been flagrantly
violated, it may require a brief to be redrawn. See Tex. R. App. P. 38.9(a).

      We ORDER as follows:

      1. To the extent the two-page document filed on January 31, 2018 is a motion,
         we DENY it without prejudice to appellant’s raising an argument
         concerning jurisdiction in his brief.

      2. To the extent the two-page document filed on January 31, 2018 is a brief,
         we STRIKE it because it flagrantly violates Texas Rule of Appellate
         Procedure 38.1.
      3. If appellant does not file a brief that complies with Texas Rule of Appellate
         Procedure 38.1 by March 8, 2018, we will dismiss this appeal for want of
         prosecution.

                                   PER CURIAM

Panel consists of Justices Boyce, Donovan, and Wise.




                                          3